Title: General Orders, 27 January 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown thurs[d]ay Jany 27th 80.
            Parole Xantum—  C. Signs Yonne. Zator.
          
          By a division Court Martial of the Maryland-line, Major Deane President—Lieutenant Hugo of the 5th Maryland regiment was tried for, “Beating wounding and abusing in a cruel manner sundry soldiers belonging to the 2nd Maryland regiment” and acquitted.
          By the same Court Captain Price of the 2nd Maryland regiment was tried for “Gaming with Cards for money”—for “Neglect of duty, Gambling, Behaving in a manner unbecoming the character of an officer”—for “Secretly striking Lieutenant Duvall with a cane when he was executing his duty”—for “Disorderly and mutinous conduct in the presence of the soldiers of the regiment and for abuse after being reported for other crimes[”]—acquitted of the 1st 2nd 3rd and 4th charges and found guilty of the 5th charge, the 1st part of the 6th charge

and the 7th charge and sentenced to be reprimanded in division orders.
          The Commander in Chief approves the sentences.
        